 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ELVIS VENABLE,                                    Case No. 1:17-cv-01519-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING IN PART PLAINTIFF’S
                                                        MOTION REQUESTING DOCUMENTS
13           v.                                         AND CORRECTING CLAIMS
14    PATEL,                                            (ECF No. 51)
15                       Defendant.
16

17          Plaintiff Elvis Venable (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s claim against Defendant Patel for nominal, compensatory, and punitive damages

20   resulting from Defendant Patel’s alleged violation of Plaintiff’s Eighth Amendment rights. All

21   parties have consented to Magistrate Judge jurisdiction. (ECF No. 44.) Pursuant to the Court’s

22   second scheduling order issued on May 18, 2021, trial is currently set to begin on February 14,

23   2022. (ECF No. 50.)

24          A telephonic status conference was held on May 18, 2021 to discuss setting deadlines and

25   the trial date in this action. (ECF No. 49.) At the conference, Plaintiff stated that he had

26   requested the return of certain original documents filed with the Court. The Court instructed

27   Plaintiff to submit a written motion after the status conference that specified which documents he

28   needed, why he needed them, and why he did not have his own copies.
                                                        1
 1           Currently before the Court is Plaintiff’s “Motion Requesting Some of the Petition Filed.

 2   The Original 602,” filed May 28, 2021. (ECF No. 51.) Plaintiff1 states that he is filing his

 3   motion to request the original 602 filed in this case, and also requesting that the defense correct

 4   the penal code that this case is filed under, “to 2254(3)(c) and some other penal code?!?” (Id.)

 5   Although Defendant Patel has not yet had an opportunity to respond, the Court finds a response

 6   unnecessary and the motion is deemed submitted. Local Rule 230(l).

 7           As stated in the Court’s First Informational Order on November 14, 2017, the Clerk of the

 8   Court scans paper documents into the electronic court file and then discards the paper copy, and

 9   parties are instructed to never send original exhibits to the Court. (ECF No. 3, p. 2.) As such, the

10   Court cannot send Plaintiff original versions of any documents filed with the Court during the

11   pendency of this case.

12           Furthermore, Plaintiff is reminded that the Court does not provide free copies of case

13   documents to parties, even when a party is proceeding in forma pauperis. Ordinarily, the Clerk of

14   Court charges $0.50 per page for copies of documents. However, based on Plaintiff’s

15   representations during the telephonic status conference that his legal work was discarded by

16   correctional officers, the Court will make a one-time exception in this instance. As it appears that

17   Plaintiff attached the 602 related to this action to the original complaint, the Court will direct the

18   Clerk’s Office to provide a copy of the original complaint and all attachments at no charge. In the

19   future, if Plaintiff requires copies of other documents filed in this case, he should be more specific

20   and also explain why he needs those documents and why he does not already have copies of
21   them.

22           Plaintiff’s request that the defense correct the penal code that his case is filed under is

23   denied. Plaintiff initiated this action by filing a complaint and the Court screened the complaint

24   for any cognizable claims. The case is proceeding on Plaintiff’s Eighth Amendment claim

25   against Defendant Patel, and there are no penal codes or state law claims at issue. As it is not

26   clear what correction Plaintiff is requesting, the Court will deny the request.
27
     1
       Although the motion states that it is filed by “Defendant,” the Court assumes that Plaintiff is
28   referring to himself.
                                                        2
 1        Accordingly, it is HEREBY ORDERED that:

 2        1. Plaintiff’s motion requesting copies of documents and correcting claims, (ECF No.

 3              51), is GRANTED IN PART and DENIED IN PART, as discussed above; and

 4        2. The Clerk’s Office is directed to mail one (1) copy of the original complaint, filed

 5              November 14, 2017, (ECF No. 1), to Plaintiff at his current mailing address.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     June 2, 2021                              /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
